ORDER
Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of this Court that the Disciplinary Board’s recommendations be adopted, with minimum exceptions.
This attorney, Donnie L. Ellerman, pled guilty in United States District Court to four counts of wilful failure to file income tax returns. He received a 1 year prison sentence for each count, with the sentences to run concurrently. The sentence was suspended conditioned on Mr. Ellerman’s compliance with the terms of his probation.
The Disciplinary Board agreed with the recommendations of the Hearing Committee: a two year suspension from the practice of law with the suspension to be deferred conditioned on Mr. Ellerman’s compliance with the terms of his probation.
Accordingly, it is ordered that Donnie L. Ellerman be suspended from the practice of law for a period of 1 year and 11 months, with that suspension to be deferred and the respondent placed on probation for 1 year and 11 months commencing with this date. The recommended 2 year suspension is thus shortened by 1 month because of the 1 month interim suspension completed by petitioner in June of this year. During his probation, respondent will comply with the following terms:
1. Respondent shall comply with all Rules of Professional Conduct;
2. Respondent shall comply with all terms of probation imposed on him by Judge Walter in the matter entitled “United States of America v. Donnie L. Eller-man”, on the criminal docket of the U.S. District Court, Western District of Louisiana;
3. John Knight, Jr. shall monitor the probation at least monthly and he is to provide a detailed written report concerning Respondent’s compliance with the terms of probation at least bi-annually to the Office of Disciplinary Counsel and Respondent is to cooperate fully with the probation monitor;
4. Respondent shall complete 2.5 hours of continuing legal education relating to office management. The CLE is to meet the requirements for credit under the rules of this Court;
5. Respondent shall consent to requests by both the Disciplinary Counsel and the probation monitor to review statements and records of his operating and trust accounts;
6. Respondent shall develop a law office management organization plan which meets with the approval of the probation monitor within 30 days of the finality of the decision of this Court.
7. Respondent shall retain a certified public accountant to audit his operating and trust accounts and to certify on a quarterly basis, to the practice monitor and the Office of Disciplinary Counsel that all taxes are being paid;
If any condition is violated the 2 year suspension noted earlier will be imposed.
/s/ Pascal F. Calogero, Jr. Pascal F. Calogero, Jr., Chief Justice
LEMMON, J., not on panel.